                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

PRINCESS CROSS,                               )
                                              )
                       Plaintiff,             )
                                              )
        vs.                                   )       CAUSE NO.: 2:17-CV-389-TLS
                                              )
THE CITY OF GARY and                          )
OFFICER HUDSON,                               )
                                              )
                       Defendants.            )

                                     OPINION AND ORDER

        This matter is before the Court on Plaintiff’s Amended Motion for Default Judgment [ECF

No. 42] against Defendant Officer Hudson. Plaintiff Princess Cross filed her Complaint [ECF No.

1] on October 7, 2017. On January 25, 2018, Plaintiff effectuated service through a private

detective on Defendant Hudson by leaving a summons with Defendant Hudson’s mother at his

residence and by mailing the summons to that same address. Accordingly, Defendant Hudson had

until February 15, 2018, to file an Answer or otherwise respond to the Complaint. Fed. R. Civ. P.

12(a)(1)(A)(i). Defendant Hudson failed to do so, and, on September 14, 2018, the Clerk of Court

entered a Clerk’s Entry of Default [ECF No. 33] against Defendant Hudson. Plaintiff has requested

compensatory and punitive damages, as well as attorney fees, in the amount of $150,000 in this

matter. Plaintiff has not yet submitted any evidence to support this amount of damages.

        “Upon default, the well-pleaded allegations of a complaint relating to liability are taken as

true.” Dundee Cement Co. v. Howard Pipe & Concrete Prods., Inc., 722 F.2d 1319, 1323 (7th Cir.

1983). However, “the allegations in the complaint with respect to the amount of the damages are

not deemed true.” In re Catt, 368 F.3d 789, 793 (7th Cir. 2004). Therefore, with damages at this

stage indeterminate and unsupported by evidence, the Court cannot enter a default judgment at this

time.
       Federal Rule of Civil Procedure 55(b)(2) states that “[t]he court may conduct hearings or

make referrals . . . when, to enter or effectuate judgment, it needs to: (A) conduct an accounting;

(B) determine the amount of damages; (C) establish the truth of any allegation by evidence; or (D)

investigate any other matter.” Fed. R. Civ. P. 55(b)(2).

       For these reasons, the Motion for Entry of Judgment [ECF No. 42] is TAKEN UNDER

ADVISEMENT. The Court ORDERS that this case is referred to Magistrate Judge Andrew

Rodovich for purposes of conducting proceedings, including a damages hearing if necessary, and

submitting proposed findings of fact and recommendations for the disposition of the Plaintiff’s

Motion for Entry of Judgment [ECF No. 42], pursuant to 28 U.S.C. § 636(b)(1)(B) and N.D. Ind.

L.R. 72-1(b).

       SO ORDERED on December 3, 2019.

                                              s/ Theresa L. Springmann
                                              CHIEF JUDGE THERESA L. SPRINGMANN
                                              UNITED STATES DISTRICT COURT




                                                 2
